—Order, Supreme Court, Bronx County (Barry Salman, J.), entered on or about June 12, 1998, which, inter alia, denied defendant’s motion to transfer venue to Westchester County pursuant to CPLR 504 (1), unanimously affirmed, without costs.
The IAS Court properly denied defendant’s motion to transfer venue to Westchester County pursuant to CPLR 504 (1), since that statute exists for the benefit of a county or other governmental entity named as a defendant and not for the benefit of an individual litigant such as defendant (see, Forteau v County of Westchester, 196 AD2d 440). Westchester County is not a party to this action. Concur — Ellerin, P. J., Rosenberger, Williams, Andrias and Saxe, JJ.